UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1018


DAVID J. LAUX; TARA K. LAUX, a/k/a Tara K. Long,

                Plaintiffs – Appellants,

          v.

BOARD OF SUPERVISORS OF FAIRFAX COUNTY, VIRGINIA; JAMES W.
PATTERSON, Director, Fairfax County Department of Public
Works and Environmental Services,

                Defendants – Appellees,

          and

THE COMMONWEALTH OF VIRGINIA,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:15-cv-01334-LMB-MSN)


Submitted:   June 2, 2016                  Decided:   June 10, 2016


Before KING, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David J. Laux, Tara K. Laux, Appellants Pro Se. David P.
Bobzien, County Attorney, Cynthia A. Bailey Deputy County
Attorney, Christopher A. Costa, Sara G. Silverman, Assistant
County Attorneys, FAIRFAX   COUNTY   ATTORNEY’S   OFFICE,   Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     David J. Laux and Tara K. Laux appeal the district court’s

order granting defendants’ motion to dismiss their 42 U.S.C.

§ 1983 (2012) complaint without prejudice.                      We have reviewed the

record and      the     contentions     on       appeal   and   find    no   reversible

error.    Accordingly, we affirm the district court’s order.                         Laux

v. Bd. Of Supervisors of Fairfax Cty. Va., No. 1:15-cv-01334-

LMB-MSN (E.D. Va. Dec. 11, 2015); see Rooker v. Fid. Trust Co.,

263 U.S. 413 (1923); Dist. of Columbia Ct. of App. v. Feldman,

460 U.S. 462 (1983).         We dispense with oral argument because the

facts    and   legal     contentions     are       adequately     presented     in    the

materials      before    this   court    and       argument     would    not   aid    the

decisional process.

                                                                               AFFIRMED




                                             3